Citation Nr: 1030463	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  99-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for schizophrenia for the period from March 9, 1998 until 
November 1, 2007.

2.  Entitlement to an effective date prior to November 1, 2007 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1977 to 
January 1982.  A second period of service, from September 1982 to 
August 1983, resulted in a discharge under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
schizophrenia and a 50 percent evaluation as of March 9, 1998. 

The Board denied the Veteran's claim for an initial evaluation in 
excess of 50 percent for schizophrenia in a July 2008 decision.  
Soon thereafter, in September 2008, the RO increased this 
evaluation to 70 percent as of November 1, 2007 (the date of 
receipt of a new claim) and also granted entitlement to TDIU as 
of that same date.  The Veteran also appealed the July 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in January 2010, the Veteran's 
representative and the VA General Counsel (herein "the 
parties") filed a joint motion for partial remand, whereby the 
appeal was to be vacated to the extent that an initial evaluation 
in excess of 50 percent was denied between March 1998 and 
November 2007.  The parties also determined that the Board should 
consider a claim of entitlement to an effective date prior to 
November 2007 for the grant of TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384-85 (Fed. Cir. 2001); see also Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).  This motion was granted 
in a January 2010 Court order, and the case is again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

In the January 2010 joint motion, the parties questioned the 
Board's determination as to whether the Veteran's schizophrenia 
had markedly interfered with his employment, noting the award of 
Social Security Administration (SSA) benefits from April 1986.  
(The parties further suggested that additional SSA development 
might be warranted, but the Board notes that updated SSA records 
were obtained by the RO in February 2008, with no indication of 
any subsequent action by SSA with regard to the Veteran.)  As the 
Board had cited to a March 2005 VA examination report for its 
conclusion, the parties indicated that the Board should consider 
the Axis IV diagnosis of "unemployment" from that report and 
determine whether any further development, including 
clarification from the March 2005 VA examiner, was warranted.  
The Board thus finds that the claims file should be returned to 
either that examiner, if available, or another qualified VA 
mental health professional for an opinion as to the effect of the 
Veteran's schizophrenia on his employability between March 1998 
and November 2007.

Before this claims file review is conducted, however, it is 
essential that full documentation of the Veteran's VA outpatient 
treatment be included with the claims file.  In this regard, the 
Board notes a significant gap in his VA treatment records between 
December 2006 and May 2008.  Records from the periods before and 
after these dates indicate that the Veteran had been 
participating in therapy for schizophrenia at the Pensacola, 
Florida VA Outpatient Clinic (VAOPC).  There is no indication 
from the records of a clear break in the program of therapy; 
indeed, a January 2008 VA psychiatric examination report 
indicates ongoing treatment at the Pensacola VAOPC.  Accordingly, 
it is essential that any pertinent outpatient treatment records 
from the cited time period be requested before a further claims 
file review is made.

The Board also notes that the claims file now contains VA 
outpatient treatment records from the period from January 1996 to 
February 2006 that were obtained by the RO in March 2006.  These 
records, however, appear to have been actually added to the 
claims file after the Board's July 2008 decision.  Notably, they 
are contained in volume 4 of the claims file, whereas the Board's 
decision is contained in volume 3.  These particular records also 
were not mentioned in the May 2006 Statement of the Case or the 
October 2007 Supplemental Statement of the Case.  Moreover, the 
Board noted in its July 2008 decision that while a December 2006 
remand contained an instruction to obtain VA records from March 
2001 to the present, the claims file only contained records from 
September to December of 2006.  To ensure that the Veteran is 
given every consideration in conjunction with his present appeal, 
it is essential that the RO/AMC review the VA outpatient records 
received in March 2006 and note this review in its readjudication 
of the Veteran's claim.

Finally, the Board observes that, to date, the Veteran has not 
received 38 C.F.R. § 3.159(b) notification of the type of 
evidence needed to substantiate a claim of entitlement to an 
earlier effective date for the grant of TDIU.  A letter 
containing this information should be furnished to him on remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 C.F.R. 
§ 3.159(b), the need for additional 
evidence regarding the claim of entitlement 
to an earlier effective date for the grant 
of TDIU.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the claim 
and provide notification of both the type 
of evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by him.  The Veteran should also 
be notified of VA's practices in assigning 
disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Pensacola VAOPC should then be 
contacted and requested to provide all 
records of treatment of the Veteran, 
including therapy records, dating from the 
period from December 2006 through May 2008.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  Then, the Veteran's claims file should 
be reviewed by a qualified mental health 
professional (e.g., a psychiatrist or 
psychologist) to ascertain the effect of 
his schizophrenia on his employability 
during the period from March 1998 to 
November 2007.  If the examiner who 
conducted the March 2005 VA examination is 
available, she should be requested to 
perform the review.  The reviewer should 
specify both: 1) the overall degree of 
occupational impairment resulting from 
schizophrenia from March 1998 to November 
2007; and 2) whether, and if so at what 
point, unemployability due to schizophrenia 
arose before November 2007.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  This readjudication should 
include consideration of all evidence 
contained in the claims file, and the 
review of the VA outpatient treatment 
records from January 1996 to February 2006 
should be noted in the readjudication.  If 
the determination of either claim remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


